Case 1:15-md-02657-FDS Document 1632-12 Filed 08/13/19 Page 1 of 12




   EXHIBIT L
     Case 1:15-md-02657-FDS Document 1632-12 Filed 08/13/19 Page 2 of 12
                                                                           1




 1                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
 2

 3

 4      IN RE: ZOFRAN (Ondansetron)             ) MDL No. 15-02657-FDS
        PRODUCTS LIABILITY LITIGATION           )
 5                                              )
                                                )
 6                                              )
                                                )
 7                                              )
                                                )
 8                                              )

 9

10      BEFORE:    THE HONORABLE F. DENNIS SAYLOR, IV

11

12                                 STATUS CONFERENCE

13

14
                    John Joseph Moakley United States Courthouse
15                                 Courtroom No. 2
                                  1 Courthouse Way
16                                Boston, MA 02210

17
                                     APRIL 8, 2019
18                                    1:30 p.m.

19

20

21

22

23                         Valerie A. O'Hara, FCRR, RPR
                              Official Court Reporter
24                  John Joseph Moakley United States Courthouse
                            1 Courthouse Way, Room 3204
25                                Boston, MA 02210
                             E-mail: vaohara@gmail.com
     Case 1:15-md-02657-FDS Document 1632-12 Filed 08/13/19 Page 3 of 12
                                                                           2




 1      APPEARANCES:

 2      For The Plaintiffs:

 3           Pogust, Braslow & Millrood, LLC, by TOBIAS MILLROOD, ESQ.,
        161 Washington Street, Suite 1520, Eight Tower Building,
 4      Conshokocken, Pennsylvania 19428;

 5           Grant & Eisenhofer, P.A., by M. ELIZABETH GRAHAM,
        ATTORNEY, and THOMAS V. AYALA, ESQ., 123 Justison Street,
 6      Suite 700, Wilmington, Delaware 19801;

 7           Motley Rice, LLC, by KIMBERLY D. BARONE BADEN, ATTORNEY,
        28 Bridgeside Blvd., Mt. Pleasant, South Carolina 29464;
 8
             Jenner Law, by, ROBERT K. JENNER, ESQ., 1829 Reisterstown
 9      Road, Suite 350, Baltimore, Maryland 21208;

10           Law Offices of A. Craig Eiland, by DAVID C. BONNIN, ESQ.,
        2211 The Strand, Ste. 201, Galveston, Texas 77550.
11
             Hausfeld, by STEVEN B. ROTMAN, ESQ., 1700 K Street, NW,
12      Suite 650, Washington, DC 20006;

13      For the Defendant:

14           Shook, Hardy & Bacon LLP, by JENNIFER STEVENSON, ATTORNEY,
        JENNIFER STONECIPHER HILL, ATTORNEY, MADELEINE McDONOUGH,
15      ATTORNEY, and LAURIE HENRY, ATTORNEY, 2555 Grand Boulevard,
        Kansas City, Missouri 64108;
16
             Phillips Lytle LLP, by THOMAS J. SHEEHAN, ESQ., and
17      EVA CANAAN, ATTORNEY, 125 Main Street, Buffalo, NY 14203;

18           Nixon Peabody LLP, by MARK D. SELTZER, ESQ., and
        BRIAN K. FRENCH, ESQ., 100 Summer Street, Boston, Massachusetts
19      02110;

20           King & Spaulding LLP, by TODD P. DAVIS, ESQ.,
        191 Peachtree Street, Atlanta, Georgia 30303-1763.
21
        VIA TELEPHONE:
22
        For The Plaintiffs:
23
             David, Agnor, Rapaport, Skalny, by ERIC W. GUNDERSON,
24      ESQ., 10211 Wincopin Circle, Suite 600,
        Columbia, Maryland 21044.
25
        NUMEROUS OTHER COUNSEL APPEARING TELEPHONICALLY
               Case 1:15-md-02657-FDS Document 1632-12 Filed 08/13/19 Page 4 of 12
                                                                                       46




           1                 Her counsel provides some, you know, recitations or

           2      interpretations of Dr. Kirby's testimony, and we disagree with

           3      how he interprets that testimony, but here what's important is

           4      not for the Court to be able to decide who's right, whose

           5      version of events is correct, the information, the questions

           6      are discoverable, and we should be able to conclude that

           7      deposition.

           8                 Your Honor, I think the Bextra decision speaks for

           9      itself.    If you look at that decision, the concern that the

02:43PM   10      Court was pointing to related to information that the Journal

          11      had and didn't disclose to the authors.

          12                 Here, this is completely different because we're

          13      asking Dr. Zambelli-Weiner to produce peer review comments and

          14      communications that she had.       The Court specifically calls that

          15      type of information out as something an author could produce,

          16      and we think that should be produced here, your Honor.

          17                 So really just at the end of the day, there's a lot of

          18      discussion about what's been proven and what's been disproven,

          19      but that doesn't obviate the need or it doesn't do away with

02:44PM   20      our right to actually seek discovery on those topics, and your

          21      Honor, for those reasons, we'd ask that you grant both of our

          22      motions to compel.

          23                 THE COURT:    Okay.   I'm prepared to rule.     Here's what

          24      I'm going to do.     First, no one is less happy than I am about

          25      this situation, having to deal with this additional discovery
               Case 1:15-md-02657-FDS Document 1632-12 Filed 08/13/19 Page 5 of 12
                                                                                     47




           1      and disputes and so forth, but so it goes.

           2                 I am not going to base any ruling based on a failure

           3      to meet and confer or because the objections were not properly

           4      specific, not because I think necessarily everything was done

           5      the way it was supposed to but because I want to cut to the

           6      chase and rule on the discovery issues on the merits.

           7                 As far as the standing issue goes, even though there

           8      is no representative here either for the Journal or for Truven,

           9      I think, again, I have the power, as I see it, either to permit

02:45PM   10      or quash the discovery under the circumstances, and I'm not

          11      going to let it turn on that.

          12                 And I think any recipient of a discovery request is

          13      entitled to a formal request unless it's waived, so, for

          14      example, if discovery properly should be sought from TTi as

          15      opposed to the doctor herself or any other witness or

          16      custodian, I think the recipient is entitled, if they so

          17      demand, to have a square corner turned and to have appropriate

          18      procedures gone through.

          19                 So, what I'm going to do is as to these three basic

02:46PM   20      motions, the motion to compel, which is 1388, the other motion

          21      to compel, which is 1405, and plaintiffs' cross motion, which

          22      is 1411, I'm going to grant them in part and deny them in part.

          23                 In substance, as to the motions to compel responses

          24      from the plaintiffs and from Dr. Zambelli-Weiner, I'm going to

          25      grant those requests with the following exceptions or
               Case 1:15-md-02657-FDS Document 1632-12 Filed 08/13/19 Page 6 of 12
                                                                                     48




           1      qualifications.     First, as I think I indicated at some point

           2      along the way, to the extent that any of this involves patient

           3      names or patient privacy information or anything of that sort,

           4      that should be protected in some appropriate way, ideally not

           5      discoverable.

           6                 Second, as to peer review communications, that is,

           7      comments from other physicians or scientists who reviewed a

           8      submission either to the New England Journal of Medicine or the

           9      Journal of Reproductive Toxicology or any other medical journal

02:47PM   10      to whom the study was submitted, I am not going to order

          11      production of those peer review comments.

          12                 I'll order that they be preserved, and this is without

          13      prejudice as really all discovery denials are without prejudice

          14      because the facts may change, but I'm not going to order the

          15      production of peer review communications, as I have defined it.

          16                 In other words, even if Dr. Zambelli-Weiner is in

          17      possession of comments from other physicians criticizing the

          18      praising or whatever her submission in the New England Journal,

          19      I'm not going to order that.

02:47PM   20                 As to any claim of attorney-client privilege or work

          21      product, I'm going to order that it be anything withheld be

          22      identified on a log and that the documents be provided to the

          23      Court for in-camera review.

          24                 As I sit here, I don't see how anything relating to

          25      the Mass Torts Made Perfect Conference is protected or anything
               Case 1:15-md-02657-FDS Document 1632-12 Filed 08/13/19 Page 7 of 12
                                                                                       49




           1      else that is outside the two consulting periods.          I am not

           2      convinced that the two consulting agreements should not be

           3      produced, although I'm prepared to review it as appropriate.

           4                 Those are the principal exceptions, and I guess bottom

           5      line is as these requests, that is, the requests of

           6      Dr. Zambelli-Weiner, as to the financial arrangements, I remain

           7      convinced that they're fair game under the circumstances here,

           8      and as to the science, a critical question remains whether the

           9      study was influenced in some way.

02:49PM   10                 I don't see any way to get at that without drilling

          11      down at least somewhat, and I'm convinced as a general

          12      proposition that the burden benefit analysis or the

          13      proportionality weighs in favor of some sort of full

          14      disclosure.

          15                 Again, circling back to where I started, this issue

          16      was triggered to some degree, maybe to a very large degree, by

          17      a lack of candor or worse, and that changes the dynamic in my

          18      mind.    I cannot make a decision based on the merits of the

          19      science or the epidemiology or anything else here.

02:49PM   20                 I'm not in a position to do that, and neither can I

          21      make a ruling based on the premise that Dr. Zambelli-Weiner or

          22      Dr. Kirby or both would have no influence.

          23                 As to the Journal of Reproductive Toxicology, I'm

          24      going to quash that subpoena without prejudice to its renewal.

          25      I do not see the need for it under the circumstances, and I'm
               Case 1:15-md-02657-FDS Document 1632-12 Filed 08/13/19 Page 8 of 12
                                                                                        50




           1      convinced that the countervailing considerations are such that

           2      that discovery is unduly burdensome and inappropriate under the

           3      circumstances.

           4                  As to the subpoena to Truven, again, they have not

           5      objected to it.     As I understand it, there are two basic

           6      categories here.     One concerns coding errors, and one concerns

           7      requests for data or information.

           8                  Presumably, Dr. Zambelli-Weiner would know both of

           9      those things, what the coding errors were and what data she

02:50PM   10      requested and would have information about it.          Based on my

          11      understanding that she does not recall the coding errors or

          12      recalls the details of some of this, it seems to me that it's

          13      fair game to seek it from Truven, which has not objected to the

          14      subpoena.

          15                  MR. MILLROOD:   Your Honor, may I interject for a

          16      moment, please?

          17                  THE COURT:   Yes.

          18                  MR. MILLROOD:   I apologize, but the Court has stated

          19      on the record that Truven has not objected.         They have, in

02:51PM   20      fact, objected, your Honor, to the subpoena.

          21                  THE COURT:   Okay.   Is that on our docket because I

          22      have not seen it?

          23                  MR. MILLROOD:   Is it on the docket?

          24                  MS. HILL:    It's not on the docket.    We did receive

          25      some objections from Truven to the subpoena.         Your Honor, we're
               Case 1:15-md-02657-FDS Document 1632-12 Filed 08/13/19 Page 9 of 12
                                                                                        51




           1      planning to follow up with Truven with those specific

           2      objections.    They are all in our view boilerplate objections.

           3      I think every single response is the same exact objection that

           4      they state to the extent it applies, so we're planning to

           5      follow up on that.

           6                 THE COURT:    Here's what I'm going to do.      I'm not

           7      going to interfere with that process.        They have not moved to

           8      quash or for protective order.       I'll let that process go

           9      forward.    I've indicated, at least as I see it, what the

02:52PM   10      broader parameters of that are, and it's not to be undertaken

          11      for purposes of harassment, obviously, but also something less

          12      than complete perfection, maybe what I'm going to order at the

          13      end of the day, but the premise here is that, as I understand

          14      it, Dr. Zambelli-Weiner says she has no records of what the

          15      coding errors were or what data she requested, and I think

          16      under the circumstances, it's fair to seek it from a

          17      third-party source.

          18                 And I don't understand Dr. Kirby to be opposing

          19      whatever further reduction has been requested on him, so I will

02:52PM   20      leave that where it is as well.       Again, this is an unusual

          21      situation.    I don't think were this just another research

          22      scientist, whether the science is good or bad or even who they

          23      were paid by would necessarily dictate going down this path,

          24      but I think under the circumstances, this is appropriate.

          25                 So, again, 1388 granted in part, denied in part; 1405,
               Case 1:15-md-02657-FDS Document 1632-12 Filed 08/13/19 Page 10 of 12
                                                                                         52




           1       granted in part, denied in part; 1411, granted in part and

           2       denied in part; and I will carve-out information, patient

           3       privacy, confidentiality, information concerning peer review

           4       communications, and any claim of attorney-client privilege or

           5       work product has got to be done formally with a log and

           6       in-camera submission to the Court.

           7                   And we're going to take a quick break for the

           8       stenographer's fingers, and when we come back, we'll talk about

           9       Dr. Carol Louik and the motions to strike.

02:54PM   10                   MS. HILL:    Your Honor, if I could be heard on a couple

          11       points.

          12                   THE COURT:   Yes.

          13                   MS. HILL:    As to the subpoena to the Journal of

          14       Reproductive Toxicology, one of the items that we asked for was

          15       a specific conflict of interest disclosure form.         It's

          16       basically a one- or two-page form that's a standard form.           The

          17       Journal has indicated that they're prepared to produce it, so,

          18       your Honor, we'd ask that you entertain that portion of the

          19       subpoena.

02:54PM   20                   THE COURT:   It's a single page, and they've agreed to

          21       produce it?

          22                   MS. HILL:    Yes.

          23                   THE COURT:   I will permit that to occur then.

          24                   MS. HILL:    Thank you, your Honor.    As to the peer

          25       review comments, would your Honor entertain the production of
               Case 1:15-md-02657-FDS Document 1632-12 Filed 08/13/19 Page 11 of 12
                                                                                        53




           1       peer review comments if the identities of the reviewers could

           2       be redacted to protect against any potential privacy concerns?

           3                  THE COURT:     Not at this time.

           4                  MS. HILL:    Thank you.

           5                  THE CLERK:     All rise.

           6                  (A recess was taken.)

           7                  THE CLERK:     All rise.

           8                  THE COURT:     All right.   Let's turn to the question of

           9       the testifying experts and Dr. Carol Louik and the supplemental

03:06PM   10       reports.

          11                  As I indicated, I certainly have grave doubts about

          12       whether a further deposition of Dr. Louik is appropriate, and

          13       what, if anything, to do by way of live Daubert testimony, so

          14       let me hear, I guess it's a defense motion, let me hear as to

          15       Dr. Louik.    Ms. Hill.

          16                  MS. HILL:    Your Honor, before we get to that motion,

          17       we had separately filed a motion to expedite decisions and

          18       productions on some of the issues that we've already discussed.

          19                  THE COURT:     Is that mooted now?

03:07PM   20                  MS. HILL:    Your Honor, it's still in play.      I think to

          21       the extent that we need to get these documents that the Court

          22       ordered to be produced within a reasonable time, and we'd ask

          23       that the plaintiffs and Dr. Zambelli-Weiner make those

          24       productions within a week of today so that we can have that

          25       information ahead of the Daubert hearing.
               Case 1:15-md-02657-FDS Document 1632-12 Filed 08/13/19 Page 12 of 12
                                                                                           54




           1                  THE COURT:    I have no idea how burdensome that is or

           2       not.   Let me ask Mr. Gunderson, how much holding your feet to

           3       the fire, how much time do you need to produce these documents?

           4                  (No response)

           5                  THE COURT:    Is he gone?   Let's do this.     I will make

           6       it presumptively two weeks.      I will entertain any reasonable

           7       request.   I just don't have any idea the volume, I don't know

           8       what's been done so far.      If it lasts, you know, a little bit

           9       longer, it's not the end of the world.

03:08PM   10                  MS. HILL:    Thank you, your Honor.

          11                  THE COURT:    Let's talk about Dr. Louik.

          12                  MS. CANAAN:   Good afternoon, your Honor.       I'm

          13       Eva Canaan, and I'll argue our motion to compel further

          14       testimony from Dr. Louik.

          15                  Your Honor, you mentioned today that you were not in a

          16       position to decide the implications of the unpublished

          17       Zambelli-Weiner analysis and other epidemiological analyses,

          18       and we'll submit, your Honor, that's exactly why we need

          19       further testimony from Dr. Louik because, your Honor, if

03:08PM   20       Dr. Louik agrees with GSK, if she considers these unpublished

          21       analyses, and she still has not, if, in fact, and I will make

          22       that clear for the record, if she no longer believes that

          23       Zofran causes cardiac septal defects, there will be much fewer

          24       issues for your Honor to decide.

          25                  THE COURT:    Sure, that's great for you if their only
